Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered May 25, 1989, convicting him of robbery in the first degree (five counts), grand larceny in the second degree (three counts), and grand larceny in the third degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony, physical evidence, and statements made by him to the police.
Ordered that the judgment is affirmed (see, People v Hikel, 180 AD2d 820 [decided herewith]).
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.